DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 4, 8, 9, 13 are cancelled. 
Claims 1 – 3, 5 –7, 10 –12, 14 – 16 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“restoring the echo planar image in which ghost artifacts are removed using a neural network,
Wherein the neural network includes a neural network based on annihilating filter-based low-rank Hankel matrix approach (ALOHA) and deep convolution framelet.”

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2, 3, 5 the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 6, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“receiving space data of an echo planar image; and 
restoring the echo planar image in which ghost artifacts are removed using a neural network,
wherein the neural network includes a multi-resolution neural network including a pooling layer and an unpooling layer”.

in combination with the rest of the limitations of the claim. 
d. With respect to claim 7 the claim has been found allowable due to its dependencies on claim 6.
e. With respect to claim 10, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the neural network includes a neural network based on annihilating 
filter-based low-rank Hankel matrix approach (ALOHA) and deep convolution framelet.”

in combination with the rest of the limitations of the claim. 
f. With respect to claims 11, 12, 14 the claims have been found allowable due to their dependencies on claim 10.
g. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“a receiving unit configured to receive Fourier space data of an echo planar image; and 
a restoring unit configured to restore the echo planar image in which ghost artifacts are removed using a neural network interpolating Fourier space, wherein the neural network includes a multi-resolution neural network including a pooling and unpooling layer”.

in combination with the rest of the limitations of the claim. 
h. With respect to claims 16 the claim has been found allowable due to its dependencies on claim 15.



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852